*320Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered September 30, 2003, which, to the extent appealed from, granted plaintiffs’ cross motion to amend their complaint a second time, unanimously affirmed, without costs.
The first amended complaint, in this action to foreclose on mechanics’ liens, gave adequate notice of work performed pursuant to contract, payment due and liability due to breach, and additionally asked for “such other and further relief’ that the court might deem just and equitable. Accordingly, the grant of plaintiffs’ cross motion to amend again, to allege a formal claim for breach of contract, was an appropriate exercise of discretion (CPLR 3025 [b]; see 240-35 Assoc. v Major Bldrs. Corp., 234 AD2d 234 [1996]). We have considered appellant’s remaining argument and find it unavailing. Concur — Mazzarelli, J.E, Sullivan, Ellerin, Nardelli and Williams, JJ.